Citation Nr: 1506764	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-34 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to June 1972, including service in Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Portland, Oregon Department of Veteran Affairs (VA) Regional Office (RO).  At his request, he was scheduled for a Travel Board hearing in June 2013; he failed to report for the hearing, and the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d). 

The Agency of Original Jurisdiction (AOJ) adjudicated the claims seeking service connection for posttraumatic stress disorder (PTSD) and depression and anxiety as two separate claims.  Because he is shown to have additional psychiatric diagnoses, and in light of the guidelines established by the U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the claims seeking service connection for a psychiatric disability have been merged, and characterized as stated on the preceding page (to reflect that the claim considered is one to establish service connection for a psychiatric disability, however diagnosed).  


FINDINGS OF FACT

1.  The Veteran has a diagnosis of a depressive disorder that is shown by competent evidence to be related to/was incurred during his service.

2.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the Veteran's current bilateral hearing loss disability is not shown to be related to his service.

3.  The Veteran's tinnitus was not noted (or alleged to have been manifested) in service, and is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a depressive disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Service connection for a bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As the matter of service connection for a variously diagnosed psychiatric disability is being granted, a discussion of the VCAA's impact on that issue is not necessary, as any notice or duty to assist error is harmless.

Regarding the remaining issues on appeal, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence in June 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and of how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) are associated with the record.  The RO arranged for an audiological examination of the Veteran in conjunction with these claims.  The report of that examination, conducted in October 2010, reflects a familiarity with the Veteran's medical history and the record and includes opinions supported by rationale citing to supporting factual evidence.  It is adequate for rating purposes.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no requirement that every piece of evidence be discussed.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases, to include SNHL (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for SNHL).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Psychiatric disability

There remains some question as to whether the Veteran meets the criteria for a diagnosis of PTSD.  On October 2010 VA examination, it was found he did not meet the criteria for a diagnosis of PTSD.  However, on a more recent October 2012 private evaluation by a psychologist, the provider found that the Veteran met those criteria, and included a detailed explanation of the symptoms supporting such diagnosis.  [Notably, the record reflects that the Veteran appears to have intended to withdraw the separately developed claim of service connection for the specific entity PTSD (although he has not done so in writing as required, as he cancelled a VA examination (scheduled to confirm a diagnosis of PTSD based on a fear of hostile military or terrorist activity) for the stated reason that he was dropping that claim.]  Regardless, the Board finds that any remaining controversy whether or not he PTSD does not require resolution at present, as the instant claim is one of service connection for a psychiatric disability, however diagnosed, and this decision grants service connection for a psychiatric disability, awarding the Veteran the benefit sought.  

It is not in dispute that the Veteran has a current diagnosis of a psychiatric disability; depressive disorder was diagnosed by both the October 2010 VA examiner and by a private psychologist in October 2012 .  Furthermore, in arranging for the Veteran to be examined by VA to determine whether he has a diagnosis of PTSD based on a fear of hostile military or terrorist action [the examination he cancelled], the RO has implicitly found/conceded that the circumstances of the Veteran's service were consistent with his expression of such a fear.  Both providers related the diagnosis of a depressive disorder to the Veteran's service.  The VA examiner opined directly that such disability is more likely than not at least partially related to traumatic experiences in Vietnam.  The private psychologist related the Veteran's depression to service in a more circuitous manner, indicating that the depressive symptoms were likely a secondary response to PTSD symptoms, and that his traumatic experiences in service were "a large contributing factor to his overall psychological distress."

In light of the above, and resolving any remaining reasonable doubt in the Veteran's favor (as required; see 38 C.F.R. § 3.102), the Board finds that the evidence reasonably shows the Veteran's depressive disorder is related to traumatic experiences during his service in Vietnam.  Accordingly, service connection for a psychiatric disability, specifically a depressive disorder, is warranted.

Bilateral hearing loss and tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus are related to his duties as a Morse code interceptor during his service in Vietnam.  

The Veteran's STRs are silent for complaints, treatment, or diagnosis related to hearing loss or tinnitus.  

On service enlistment examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
0
0
0
n/a
0

On service separation examination audiometry, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
n/a
5
LEFT
10
0
5
n/a
5


On VA audiological examination in October 2010, scheduled in connection with the instant claims, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
70
80
95
LEFT
35
60
80
105+
105+

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 32 in the left.  The Veteran reported he was assigned to a security agency in service and listened to Morse code 8 hours a day.  He also reports postservice exposure to excessive levels of noise in his occupation as a machinist (with only intermittent use of hearing protection).  He complained of bilateral tinnitus, which he reported as "longstanding" (but did specifically identify the period of time).  The diagnosis was bilateral SNHL; the examiner opined that the Veteran's hearing loss and tinnitus are unrelated to his service, citing that STRs indicated hearing within normal limits on enlistment and separation with no significant decline therein, the absence of hearing loss or tinnitus complaints in service, and self-reports of postservice exposure to occupational noise as a machinist.  

It is not in dispute that the Veteran has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385, as such was clearly shown on October 2010 official audiometry.  It may also be conceded that he now has tinnitus, as the diagnosis of such disability is based essentially on self-reports (by the person experiencing ringing in the ears), and it is generally not capable of objective corroboration.  

The Veteran's DD-214 confirms his military occupational specialty (MOS) was Morse code interceptor, corroborating his reports of extensive exposure to noise (albeit not necessarily of high intensity) in the course of his duties in service.  What remains needed to substantiate these claims is competent evidence of a nexus between his current hearing loss and tinnitus and his service/exposure to noise therein.

Hearing loss and tinnitus were not noted in service, and audiometry on service separation examination was normal.  Furthermore, SNHL is not shown to have been manifested in the first postservice year.  Nothing in the record suggests, nor does the Veteran allege, that he has had a hearing loss (in either or both ears) and/or tinnitus continuously since his separation from service.  Consequently, service connection for a hearing loss disability on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Similarly, service connection for tinnitus on the basis that it began in service and has persisted is also not warranted.

What remains for consideration is whether the Veteran's bilateral hearing loss and tinnitus may otherwise be related to his service/noise trauma therein.  Whether there is such a relationship is a medical question, beyond the scope of lay observation; it requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

The only medical opinion in the record that addresses this question is in the report of the October 2010 VA examination, and is to the effect that the Veteran's bilateral hearing loss and tinnitus are unrelated to his service.  The examiner cites to the absence of notation of complaints of hearing loss and/or tinnitus in service, that the clinical data do not show a significant diminution of hearing in service, and that he had self-reported extensive postservice exposure to loud noise in his occupation.  As the opinion reflects familiarity with the record and cites to supporting clinical data, it is highly probative evidence.  Notably, the Veteran has not alleged that his tinnitus began in service (and has persisted since), nor has he identified any other specific basis for relating his hearing loss to his service/noise trauma therein.  Absent competent (medical opinion) evidence to the contrary (the Veteran has not offered any medical provider's opinion that supports these claims), the Board finds the October 2010 VA examiner's opinion persuasive.  Accordingly, service connection for bilateral hearing loss and tinnitus disabilities is not warranted.  The preponderance of the evidence is against the claims of service connection for bilateral hearing loss and tinnitus, and the benefit of the doubt rule does not apply in those matters. 


ORDER

The appeal seeking service connection for a psychiatric disability is granted.

The appeals seeking service connection for bilateral hearing loss and tinnitus are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


